DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 11-12, 14-16, 18-19, 21-23, 26-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al (US 2019/0274158 A1).
Regarding claims 1 and 16, Tang discloses a control information sending method, wherein the method comprises: 
generating, by a network device, control information (Fig. 2, network device generates and transmits physical layer signaling S220 to the terminal device), wherein the control information is downlink control information (DCI) (64th paragraph, physical layer signaling is DCI), wherein a DCI format is used to indicate an uplink transmission waveform of a terminal of two uplink transmission waveforms (63rd paragraph, physical layer signaling indicates a waveform used for first uplink transmission), and wherein the two uplink transmission waveforms are an orthogonal frequency division multiplexing (OFDM) waveform and a discrete Fourier transform-spread orthogonal frequency division multiplexing (DFT-S-OFDM) waveform (63rd paragraph, waveforms are OFDM and DFT-S-OFDM); and 
sending, by the network device, the control information to the terminal (Fig. 2, network device generates and transmits physical layer signaling S220 to the terminal device).

th paragraph, network device generates and transmits first indication information including a selected waveform from OFDM and DFT-S-OFDM waveforms to the terminal device before the terminal device receiving the physical layer signaling).

Regarding claims 4 and 19, Tang discloses that wherein the second piece of control information is a broadcast radio resource control (RRC) message (56th paragraph, first indication information is DCI.  DCI is transmitted via RRC or higher layer signaling, as known in the art).

Regarding claims 6, 14, 21, and 29, Tang discloses that wherein the DCI is sent through a physical downlink control channel (PDCCH) (56th paragraph, it is known in the art that DCI is transmitted via PDCCH).  

Regarding claims 7, 15, 22, and 30, Tang discloses that wherein the DCI is scheduling DCI or non-scheduling DCI (Fig. 2 and 56th paragraph, first indication information S210, included in the DCI, is a schedule first uplink transmission).

Regarding claims 8 and 23, Tang discloses a control information sending method, wherein the method comprises: 
receiving, by a terminal, control information sent by a network device (Fig. 2, network device generates and transmits physical layer signaling S220 to the terminal device), wherein the control information is downlink control information (DCI) (64th paragraph, physical layer signaling is DCI), wherein a DCI format is used to indicate an uplink transmission waveform of the  terminal of two uplink rd paragraph, physical layer signaling indicates a waveform used for first uplink transmission), and wherein the two uplink transmission waveforms are an orthogonal frequency division multiplexing (OFDM) waveform and a discrete Fourier transform- spread orthogonal frequency division multiplexing (DFT-S-OFDM) waveform (63rd paragraph, waveforms are OFDM and DFT-S-OFDM); and 
sending, by the terminal, uplink data based on the uplink transmission waveform indicated by the DCI format (Fig. 2, terminal device performs processing on the first uplink transmission according to the physical layer signaling).

Regarding claims 11 and 26, Tang discloses that wherein before receiving, by the terminal, control information sent by a network device, the terminal receives a second piece of control information sent by the network device, and wherein the second piece of control information indicates that the uplink transmission waveform of the terminal is one of the two uplink transmission waveforms (Fig. 2 and 60th paragraph, network device generates and transmits first indication information including a selected waveform from OFDM and DFT-S-OFDM waveforms to the terminal device before the terminal device receiving the physical layer signaling).

Regarding claims 12 and 27, Tang discloses that wherein the second piece of control information is a broadcast radio resource control (RRC) message (56th paragraph, first indication information is DCI.  DCI is transmitted via RRC or higher layer signaling, as known in the art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 5, 9, 13, 17, 20, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Onggosanusi et al (US 2017/0311296 A1).
Regarding claims 2, 9, 17, and 24, Tang discloses transmitting first indication information indicating the OFDM or DFT-S-OFDM uplink waveform selection (Fig. 2).  Tang does not disclose that wherein a length of the DCI is used to indicate the uplink transmission waveform of the terminal.  Onggosanusi discloses one bit DCI field to indicate which waveform to be used (185th paragraph.  Herein, a length of the DCI is longer with the included one bit to indicate the waveform).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a bit to indicate the presence of a waveform in Tang’s system, as suggested by Onggosanusi, to indicate a preferred waveform for uplink transmission.

Regarding claims 5, 13, 20, and 28, Tang discloses transmitting first indication information indicating the OFDM or DFT-S-OFDM uplink waveform selection (Fig. 2).  Tang does not disclose that wherein the DCI comprises a format distinguishing indication, and wherein different format distinguishing indications are used to indicate different uplink transmission waveforms.  Onggosanusi discloses one bit DCI field to indicate which waveform to be used (185th paragraph.  Herein, the one value of one bit can indicate a specific waveform and the other value of one bit can indicate another waveform).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a bit to indicate different waveforms in Tang’s system, as suggested by Onggosanusi, to preferred waveforms for uplink transmissions.


Allowable Subject Matter
Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Chen Larsson et al (US 2020/0162225 A1), claimed the same priority date as of the present application, discloses selection of waveform for uplink communications.
Zhang et al (US 2018/0288746 A1), same assignee, discloses resources and parameters configuration.
Bala et al (US 2020/0244503 A1) discloses OFDM and DFT-S-OFDM mode of operation.
Xu et al (US 2020/0068624 A1), same assignee, discloses resource scheduling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472